      Case 1:19-cv-00149-JRH-BKE Document 32 Filed 04/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

TERESA G. WILSON,                 )
                                  )
           Plaintiff,             )
                                  )
      v.                          )                       CV 119-149
                                  )
C.R. BARD INCORPORATED and BARD )
PERIPHERAL VASCULAR               )
INCORPORATED,                     )
                                  )
           Defendants.            )
                             _________

                                         ORDER
                                         _________

       The Court GRANTS the parties’ request to stay proceedings, (doc. no. 31), and

STAYS all discovery and pretrial deadlines through and including July 7, 2021, to finalize

the settlement agreement and file a joint stipulation of dismissal. In the event settlement is

not finalized, the parties shall inform the undersigned to that effect in a status report to be

filed on or before July 7, 2021.

       SO ORDERED this 13th day of April, 2021, at Augusta, Georgia.
